Citation Nr: 0946632	
Decision Date: 12/09/09    Archive Date: 12/18/09

DOCKET NO.  06-34 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to non-service-connected disability pension 
benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to 
February 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs Regional Office in Waco, 
Texas.

In his June 2005 claim, the Veteran claimed service 
connection for both PTSD and paranoid schizophrenia.  It 
appears that the RO has not at all addressed or developed the 
service connection claim for paranoid schizophrenia, instead 
addressing the Veteran's claim as a single issue of PTSD.  

The Board refers the original service connection claim for 
paranoid schizophrenia (an acquired psychiatric disability 
other than PTSD) to the RO for development.

The issue of entitlement to non-service-connected disability 
pension benefits is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

A valid diagnosis of PTSD based upon verified stressors is 
not of record.


CONCLUSION OF LAW

Service connection for PTSD is not established.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In 
general, service connection requires (1) medical evidence of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  In the absence of proof of a current 
disability, there can be no valid claim.  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).

Establishment of service connection for PTSD 
requires:  (1) medical evidence diagnosing PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a link between 
current symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. 
App. 128 (1997).  

A "clear" diagnosis of PTSD is no longer required.  Rather, 
a diagnosis of PTSD must be established in accordance with 
38 C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders 
(DSM-IV).  See 38 C.F.R. § 3.304(f).  The Court has taken 
judicial notice of the mental health profession's adoption of 
the DSM-IV as well as its more liberalizing standards to 
establish a diagnosis of PTSD.  The Court acknowledged the 
change from an objective "would evoke . . . in almost 
anyone" standard in assessing whether a stressor is 
sufficient to trigger PTSD to a subjective standard (e.g., 
whether a person's exposure to a traumatic event and response 
involved intense fear, helplessness, or horror).  Thus, as 
noted by the Court, a more susceptible person could have PTSD 
under the DSM-IV criteria given his or her exposure to a 
traumatic event that would not necessarily have the same 
effect on "almost everyone."  Cohen, 10 Vet. App. 128, 
140-141 (1997).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. 
§ 1154(b).  

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a 
case-by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999).  

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran 
v. Brown, 6 Vet. App. 283, 288-89 (1994).  The veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  Moreover, a medical opinion 
diagnosing PTSD does not suffice to verify the occurrence of 
the claimed in-service stressors.  Cohen v. Brown, 10 Vet. 
App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 
395-396 (1996).  

"Just because a physician or other health professional 
accepted appellant's description of his Vietnam experiences 
as credible and diagnosed appellant as suffering from PTSD 
does not mean the [Board is] required to grant service 
connection for PTSD."  Wilson v. Derwinski, 2 Vet. App. 614, 
618 (1992).  The Board is not required to accept an 
appellant's uncorroborated account of his active service 
experiences.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
and Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  

However, the fact that a veteran, who had a noncombatant 
military occupational specialty, was stationed with a unit 
that was present while enemy attacks occurred would strongly 
suggest that he was, in fact, exposed to such attacks.  
Pentecost v. Principi, 16 Vet. App. 124 (2002) (base 
subjected to rocket attacks during time that veteran was 
stationed at the base).  In other words, the veteran's 
presence with the unit at the time such attacks occurred 
corroborates his statement that he experienced such attacks 
personally.  A stressor need not be corroborated in every 
detail.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).

Evidence submitted in support of this PTSD claim includes VA 
outpatient records through March 2007, private treatment 
records, and stressor statements from the Veteran.  

The record indicates that the Veteran has never been given a 
clinical diagnosis of PTSD.  In a December 2005 treatment 
record, the Veteran was noted to have a positive result to a 
PTSD screen.  The positive PTSD screen was repeated in 
subsequent treatment records through March 2007.  In a March 
2007 treatment record, the examiner documented that the 
Veteran experienced nightmares, autonomic arousal, numbing, 
job and marital instability, isolation, and hyper-alertness, 
and noted "all of which define PTSD".  

The Veteran has not been given a confirmed clinical 
multiaxial diagnosis of PTSD resulting from a complete mental 
health evaluation.  Rather, his most consistent psychiatric 
diagnosis, as confirmed in the March 2007 record, is of 
paranoid schizoaffective disorder or schizophrenia.  

Notably, the Veteran reported in a December 2004 psychiatric 
consultation that he "had no problems after returning from 
Vietnam" and that none of his problems stem from his time 
there.  He stated that he first noticed a change in 1982 
while going through his second divorce.  The diagnosis at 
that time was of chronic schizophrenia, paranoid type.

The Board finds that the evidence cited above not only does 
not support the Veteran's claim, but actually provides highly 
probative evidence against this claim.

The Veteran served in the Republic of Vietnam from April 1967 
to February 1968, during which time his MOS was vehicle 
mechanic.  The evidence, including the medals and 
commendations awarded to the veteran, does not clearly 
demonstrate that the Veteran was engaged in combat with the 
enemy, providing limited evidence against such a finding.  In 
such cases, the record must contain service records or other 
corroborative evidence that substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1991); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Due to the Veteran's lack of combat directly indicated in the 
service records, or any other objective record, his testimony 
alone is insufficient proof of a claimed in-service stressor.  
38 C.F.R. § 3.304(f).  

Based on the above, independent evidence is needed to verify 
any claimed in-service stressors.  The Veteran claims to have 
PTSD, despite a lack of confirmed clinical diagnosis, due to 
an in-service stressor that has not been verified.  The 
Veteran has submitted statements containing information 
regarding incidents he allegedly participated in or witnessed 
in service. 

In order to verify an alleged stressor, a claimant should 
provide a stressor that can be documented, the location where 
the incident took place, the approximate date (within a two 
month period) of the incident, and the unit of assignment at 
the time the stressful event occurred.  M21-
1MR.IV.ii.1.D.14.C.  

As noted above, the Veteran has cited several in-service 
stressors.  However, he has not provided specific information 
regarding any of his claimed stressors with which they could 
be verified by VA.

The Veteran described driving past two dead bodies in the 
Chirang Valley in the middle of 1967, which he supposed to 
have been "the work of Koreans".  He described an incident 
between August and December 1967 during which he was on guard 
duty in a tower at the air base hospital when an injured 
soldier came running out of the hospital with a gun, yelling 
that he would kill every Vietnamese person he saw, and that 
other soldiers tackled the individual and brought him back 
into the hospital.  He reported that he had occasion to see 
dead and dying soldiers in the hospital several times.  He 
reported that a commanding sergeant was cruel and overworked 
him.

Simply stated, these events are not capable of verification 
by JSRRC or the VA in general.  The Veteran did not provide 
any names, specific dates or information with which the 
occurrence of the events can be verified.  Indeed, an August 
2006 memorandum included a formal finding of a lack of 
information required to verify any of the cited stressors.

The PTSD claim is therefore denied on several grounds.  Most 
importantly, the Veteran does not have a valid diagnosis of 
PTSD based upon verified in-service stressors.  In essence, 
even if the Board were to accept the March 2007 report of 
symptoms that "define PTSD" as a confirmed clinical 
diagnosis, the record does not confirm any of the Veteran's 
claimed stressors and the Board can think of no basis on 
which it could confirm such stressors.  

In addition, even if the Board assumes a stressor or 
stressors in service occurred, the Board finds that the most 
probative medical evidence at this time leads to the 
conclusion that the Veteran does not have PTSD but instead 
suffers from schizoaffective disorder or schizophrenia.  The 
issue of schizophrenia has been referred to the RO for 
further development and adjudication.

Additionally, although the Veteran alleges combat-related 
stressors, his SPRs and DD Form 214 and other submitted 
evidence do not reflect direct combat with the enemy.  In 
sum, the Veteran has provided insufficient evidence for 
verification of the claimed stressors by the JSRRC.  The 
Board finds that there is insufficient evidence to 
demonstrate that the Veteran engaged in combat with the enemy 
or to confirm a stressor in service that caused PTSD.

Duty to notify and to assist

When addressing the merits of the Veteran's claims on appeal, 
the Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the Veteran dated in August 2005, March 2006, and July 2006.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The RO obtained VA treatment records and SSA records, and the 
Veteran submitted private records.

The appellant and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to assist has prejudiced him in the adjudication of 
his appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  
Therefore, the Board has decided upon the merits of the 
appellant's appeal.  

ORDER

Service connection for PTSD is denied.


REMAND

In an April 2006 decision, the RO denied entitlement to non-
service-connected disability pension benefits on the basis 
that the Veteran's income exceeded the maximum annual 
disability pension limit set by law.  

In the Form 9 substantive appeal submitted in October 2006, 
the Veteran cited the issues he was appealing as "the income 
condition/PTSD".  In support of his appeal the Veteran 
stated, in relevant part, "The only issue that I understand 
is that because of [Social Security] I make too much income.  
This is not secure and not service connected.  I will drop 
S.S. to be service connected as I should have been in 1986."

The Board finds that, despite the Veteran's intermixing of 
the two issues, this statement expresses dissatisfaction with 
the denial of the Veteran's claim for non-service-connected 
disability pension benefits and can be construed as a notice 
of disagreement.  See 38 C.F.R. § 20.201 (2009).  A statement 
of the case was not issued regarding this claim.  The filing 
of a notice of disagreement initiates the appeal process.  
Manlincon v. West, 12 Vet. App. 238 (1999).  The Board is 
required to remand, rather than refer, this issue.  Id.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a Statement of the 
Case on the issue of entitlement to non-
service-connected disability pension 
benefits.  Advise the Veteran that a 
timely substantive appeal will be 
necessary to perfect the appeal to the 
Board.

2.  Only if the appeal is timely perfected 
is the issue to be returned to the Board 
for further appellate consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


____________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


